Rogers, J.
It has been repeatedly ruled, that where there are interfering lines, the statute of limitations only protects to the "extent actually improved. This the court conceded to be law, but very properly observed, that it had no,.application to the facts of the case. Whether the lines of the adjoining-lots, Nos. 140 and 440 interfered, is of no sort of consequence, inasmuch as Isaiah Clarke, under whom the plaintiff claims, held the adverse possession,' as the jury have found, of part of both tracts, and therefore he-has a right to the protection of the act of limitation against the owners of one or both those tracts; and those who claim under them. Judgment affirmed.